Mr. Justice Phillips delivered the opinion of the court: The question to be determined by this court is, whether the lots and property owned by appellant are to be taxed on an assessment by the local assessor of the town of Quincy or by' the State Board of Equalization. All the property of this company in this State is situated in the town of Quincy, and whether the tax is extended by virtue of the assessment made by the assessor of that town or by the State Board of Equalization, so far as the revenue is concerned, is immaterial, as the town, in either case, receives the benefit. Section 40, chapter 120, of Starr & Curtis’ Statutes, provides that “every person, company or corporation owning, operating or constructing a railroad in this State shall return sworn lists or schedules of the taxable property of such railroad, as hereinafter provided,” etc. It is insisted that the trustees, Patton and Parsons, are not operating a railroad in this State. Theoretically the eastern terminus of their road is on the west side of the Mississippi river, but practically it is on this side, in the city of Quincy. The passenger and freight depots are located in this State, and also their round-house, switch-yards, side-tracks and terminal facilities. The fact that these are reached by running over a portion of a leased line of road does not chang'e the fact. The trains of appellant, on arriving from Trenton, Mo., do not remain on the west side of the river, but are operated through to this State, where its passengers, freight and mail are discharged. Its freight and passenger trains are made up in the switch-yards in Illinois, and, in fact, all trains arrive at and depart from its station in this State. Under the section of the statute above referred to it is not necessary that appellant should own all the lines used by it. A railroad company running its trains on a leased line of road, and transacting, in connection therewith, the business usually done by such corporations, is operating a road in this State under this statute. Every running of a train by appellant carrying passengers and freight over the line of the Chicago, Burlington and Quincy railroad to the terminus of appellant’s road in Quincy was an act of operating a railroad in this State. The manner and method of the arrival and departure of trains from the Quincy station, and the use made by appellant of its terminal facilities, show that the trustees were operating a railroad in this State. Irrespective, however, of the fact as to whether or not this road was being operated in this State, it is an assured fact that the property sought to be taxed is located in Illinois, and the important question to be determined is, whether it should be assessed by the assessor of the township or by the State Board of Equalization. It is insisted by appellee that the property is subject to assessment by the local assessor, for the reason that appellant has no main track located in this State. Section 41, chapter 120, of Starr & Curtis’ Statutes, provides for the filing of sworn schedules by persons owning or operating a railroad in this State, showing the property held for right of way, and the length of the main and all side and second tracks and turn-outs in such county, etc. Section 42 of the same statute provides as follows: “Such right of way, including the superstructures of main, side or second track and turn-outs, and the station and improvements of the railroad company on such right of way, shall be held to be real estate for the purpose of taxation, and denominated ‘railroad track,’ and shall be so listed and valued,” etc. The trustees of the appellant company are engaged in operating a railroad in this State. It is not necessary for a railroad company to own a main track in order to be engaged in the operation of a railroad. It is sufficient that it is operating a leased line, or, as in the case at bar, is running all its trains through or into this State by virtue of a contract or lease from another railroad. The property in question, it appears, is used altogether for railroad purposes, and is all necessary in the operation and management of appellant’s road. This is not disputed, nor is it shown that any part of the property is used for any other than strictly railroad purposes. In the case of Chicago and Alton Railroad Co. v. People, 98 Ill. 350, there was an assessment of a tract of ground occupied by railroad tracks, switches, turn-outs and depots, shops and other buildings used in the business of the railroad. It was assessed by the State Board of Equalization as railroad track, and, like this, it was assessed as land by the local assessor. The contest was as to Which was the legal and valid assessment, and it was held that the law required the land to be assessed as “railroad track,” and the assessment by the local assessor was unauthorized and the collection of the tax extended on that assessment could not be enforced. Such is also the rule announced in the case of Chicago and Alton Railroad Co. v. People, 99 Ill. 464. In the case of Peoria, Decatur and Evansville Railway Co. v. Goar, 118 Ill. 134, the facts were somewhat similar to the case at bar, the lots and blocks being occupied by the railway company with its shops, depots and other buildings and with a large number of railroad tracks, and used exclusively for railway purposes. The proper schedule was returned to the State Board of Equalization, and the property was by it assessed according to law. The local assessor sought in that case to assess the property, and this court in the opinion says: “There is no doubt, from the proof, that the property upon which this assessment by the local assessor was made was of the class denominated ‘railroad track,’ and alone assessable by the State Board of Equalization, and that it was assessed by such board and the tax under that assessment paid, so that the -assessment by the local assessor was null and void.” The same doctrine is adhered to in the case of Chicago and Alton Railroad Co. v. People, 129 Ill. 571. In the present case the appellant complied with the request of the State Board of Equalization to return to it its schedule of its property, which, it appears, was made in proper form, and all of the property in controversy was assessed by the State Board of Equalization, and the tax on the assessment thus made has been paid by appellant. We hold in this case that the only legal assessment made of appellant’s property was that made by the State Board of Equalization assessing the property of appellant as “railroad track,” and therefore the assessment made by the local assessor was null and void, and the county court should have sustained the objections made by the appellant to the rendering of judgment against this property for delinquent taxes. For the errors indicated the judgment of the county court is reversed. Judgment reversed.